Citation Nr: 0835742	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dizziness and 
fainting.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disorder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for status post bilateral varicocelectomy.

7.  Entitlement to an initial compensable evaluation for 
scars in the bilateral inguinal region.

8.  Entitlement to an initial compensable evaluation for a 
scar on the right arm.


9.  Entitlement to an initial compensable evaluation for 
allergic rhinitis, to include seasonal allergic rhinitis.

10.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for dizziness 
and fainting, entitlement to service connection for a low 
back disorder, entitlement to service connection for chest 
pain, and entitlement to service connection for a right knee 
disorder are addressed in the remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the 
veteran withdrew his appeals with regard to the issues of 
entitlement to an initial compensable evaluation for scars of 
the bilateral inguinal region and entitlement to an initial 
compensable evaluation for a scar of the right arm.

2.  The veteran is in receipt of compensable evaluations for 
his right shoulder disorder and for the residuals of his 
varicocelectomy.

3.  The veteran's right shoulder disorder is not manifested 
by limitation of motion to shoulder level, or 90 degrees.

4.  The veteran's status post bilateral varicocelectomy is 
manifested by testicular pain while running and when washing 
the testicles.  There are no chronic urinary voiding 
problems, urinary incontinence, recurring urinary tract 
infections, or erectile dysfunction associated with the 
varicocelectomy residuals, and there is no evidence of long-
term drug therapy or frequent hospitalizations.

5.  Allergic rhinitis, to include seasonal allergic rhinitis, 
is manifested by normal paranasal sinuses, no nasal polyps, 
and no nasal passage obstruction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
the issues of entitlement to an initial compensable 
evaluation for scars of the bilateral inguinal region and 
entitlement to an initial compensable evaluation for a scar 
of the right arm have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  A 10 percent evaluation under 38 C.F.R. § 3.324 is 
precluded as a matter of law.  38 C.F.R. § 3.324 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5010 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for status post bilateral varicocelectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7525 (2007).

5.  The criteria for an initial compensable evaluation for 
allergic rhinitis, to include seasonal allergic rhinitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By an October 2006 rating decision, the RO granted service 
connection for scars of the bilateral inguinal region and a 
scar of the right arm and assigned noncompensable 
evaluations, respectively, effective July 1, 2006.  In 
December 2006, the veteran filed a notice of disagreement 
with regard to these issues, and in July 2007, he perfected 
his appeal.  However, during a July 2008 hearing before the 
Board, the veteran withdrew his appeal regarding these 
issues.  With no allegation of error of fact or law remaining 
before the Board, the Board does not have jurisdiction to 
review the appeals and they are dismissed.

II.  10 Percent Evaluation under 38 C.F.R. § 3.324

The veteran's service-connected right shoulder disorder and 
status post bilateral varicocelectomy are each evaluated as 
10 percent disabling for the entire appeal period at issue.  
Consequently, as a 10 percent evaluation under 38 C.F.R. § 
3.324 requires that the veteran not be in receipt of a 
compensable rating for any service-connected disorder, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

III.  Claims on Appeal

With respect to the veteran's claims for entitlement to an 
initial evaluation in excess of 10 percent for a right 
shoulder disorder, entitlement to an initial evaluation in 
excess of 10 percent for status post bilateral 
varicocelectomy, and entitlement to an initial compensable 
evaluation for allergic rhinitis, to include seasonal 
rhinitis, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
July 2008 re-adjudication of the veteran's claims, a May 2008 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Although 
notice was not provided prior to the initial adjudications 
informing the veteran that a disability rating and an 
effective date would be assigned if the claims of service 
connection were granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records and VA examination 
reports have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following an initial award 
of service connection for these disabilities.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decision are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

A.  Right Shoulder Disorder

The veteran's right shoulder disorder is currently evaluated 
as 10 percent disabling under Diagnostic Code 5201-5010.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
or traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

The veteran is right-handed, and thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69 (2007).  
To that end, Diagnostic Code 5201 provides that a 20 percent 
evaluation is warranted when motion of the major arm is 
limited to shoulder level (90 degrees).  A 30 percent 
evaluation is assigned for limitation of major arm motion 
midway between side and shoulder level (between 45 and 90 
degrees).  The maximum 40 evaluation is warranted when motion 
of the major arm is limited to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining 
whether the veteran had limitation of motion to shoulder 
level, it is necessary to consider reports of forward flexion 
and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 
314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2007).  

The veteran's service medical records reveal complaints of 
and treatment for a right shoulder disorder.  Examinations 
performed in November 1981, September 1989, October 1994, and 
June 1999 reveal the veteran's upper extremities to be normal 
and are negative for a right shoulder disorder.  A January 
2003 treatment record notes the veteran's complaints of right 
shoulder pain.  The veteran reported that the pain was a 6 to 
10 on a scale of 1 to 10, and that the pain did not improve 
with ice or heat.  Leaning or lying on his shoulder 
exacerbated the pain.  The veteran denied a history of trauma 
to his shoulder.  The veteran stated that the pain starts at 
the deltoid and radiates to the elbow with triceps 
distribution.  The veteran denied numbness and tingling.  
Physical examination revealed range of motion of the right 
shoulder to be normal.  There were no impingement signs, no 
gross abnormalities, and no reproduction of pain on 
palpation.  There was reproducible pain when the veteran 
turned his head toward his right shoulder.  The diagnosis was 
right shoulder pain.  A February 2003 treatment record 
reveals the veteran's complaints of right shoulder aching 
pain with radiation to the elbow periodically for 
approximately 1 month.  Physical examination of the right 
shoulder revealed no atrophy, full range of motion, 5/5 
strength, and slight tenderness to palpation over the long 
head of the triceps.  The diagnosis was triceps strain.

A January 2005 examination report reveals the veteran's upper 
extremities to be normal.  In a report of medical history, 
completed at that time, the veteran denied a painful 
shoulder.  A November 2005 retirement examination report 
notes the veteran's upper extremities to be normal and is 
negative for any indication of a right shoulder disorder.  
However, in a report of medical history, completed at that 
time, the veteran noted that he had recurring pain from his 
shoulder to his elbow.  A November 2005 x-ray report of the 
right shoulder reveals the veteran's complaints of right 
shoulder pain on and off for the past three years with no 
history of direct injury or strenuous activities.  The report 
also notes that the pain was over the deltoid area, and that 
the veteran had good range of motion and no weakness.  The x-
ray revealed no evidence of arthritic, inflammatory, or 
traumatic change, and no peritendinitis calcarea.  The 
glenohumeral and acromioclavicular joints were unremarkable.  
The impression was "normal shoulder."  A November 2005 
treatment record reveals the veteran's complaints of right 
shoulder pain for four days.  The veteran noted that the pain 
was over the deltoid area and denied weakness and numbness.  
Physical examination of the shoulder revealed tenderness on 
palpation of the deltoid muscle.  Pain was elicited by motion 
of the shoulder.  No instability or weakness was noted.  The 
diagnosis was rotator cuff tendonitis.  In a February 2006 
report of medical assessment, the veteran affirmed that his 
overall health was the same since his last examination in 
November 2005.

In May 2006, the veteran underwent a fee-based VA 
examination.  The veteran reported right shoulder pain 
exacerbated with range of motion activities and lifting and 
noted a pain level of 10/10.  The veteran described the pain 
as crushing, aching, and sharp, and reported recurrence 
weekly with variability of duration.  The veteran denied any 
recent acute exacerbating symptomatology or trauma and noted 
functional impairment of lifting and range of motion 
activities during exacerbating symptomatology.  On physical 
examination, the veteran's right shoulder range of motion 
showed flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  On examination, there was no ankylosing or pain and 
there was no further limitation by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
X-rays of the right shoulder revealed minimal subchondral 
sclerosis of the glumenohumeral joint indicative of subtle 
changes of osteoarthritis.  The diagnosis was right shoulder 
arthritis.

In January 2008, the veteran underwent another VA 
examination.  The report notes the veteran's complaints of 
discomfort in the triceps area of the right upper extremity, 
not in the shoulder.  The veteran reported a pain level of 
10/10 when it flares, which is 2 to 3 times per month.  The 
veteran indicated that the pain was an aching pain in the 
triceps muscle, and stated that for about 10 to 20 minutes he 
will have a sharp discomfort in the muscle that spontaneously 
resolves.  The veteran denied weakness, stiffness, swelling, 
locking, fatigue, and lack of endurance in the right 
shoulder.  The veteran stated that he is right hand dominant, 
and that his right shoulder disorder does not affect his 
occupation, his strength, or his sensation.  Physical 
examination of the right shoulder revealed no tenderness or 
crepitus.  There was discomfort with palpation of the triceps 
muscle.  Range of motion of the right shoulder was normal 
with no abnormalities other than that the triceps began to 
hurt at 90 degrees and through 180 degrees.  The veteran had 
extension to 50 degrees, and external and internal rotation 
to 90 degrees with no pain.  Shoulder abduction was to 180 
degrees with pain in the triceps beginning at 90 degrees.  
Shoulder adduction was to 50 degrees with no pain.  Fatigue 
caused no change in range of motion from pain, fatigue, 
weakness, lack of endurance, or incoordination.  The VA 
examiner concluded that it would be mere speculation to 
express an additional limitation due to flare-ups.  A right 
shoulder x-ray showed no abnormalities.  The diagnosis was 
"[r]ight shoulder condition with no pathology to render a 
diagnosis of shoulder discomfort" and "triceps muscle 
strain."

During his July 2008 hearing before the Board, the veteran 
testified that he has right shoulder pain during activity and 
at rest, and that the pain comes and goes.  He reported that 
the pain lasts for 15 to 30 minutes and that it is not 
constant, but it is recurring.  He stated that he takes 
Tylenol, acetaminophen, ibuprofen, and Motrin to treat the 
pain.

As noted above, the veteran's service-connected right 
shoulder disability is currently rated as 10 percent 
disabling under Diagnostic Code 5010-5201.  Under Diagnostic 
Code 5010, a 10 percent rating contemplates an otherwise 
noncompensable degree of limitation of motion verified by 
objective confirmed symptoms such as painful motion.  This is 
the maximum rating available under that code for arthritis in 
a single major joint.  To warrant a 20 percent rating for the 
veteran's service-connected right shoulder disability under 
Diagnostic Code 5201, the medical evidence must demonstrate 
limitation of motion to shoulder level, or 90 degrees.

Based on a thorough review of the record, the evidence does 
not support an initial evaluation greater than 10 percent for 
the veteran's right shoulder disorder under Diagnostic Code 
5201.  In a May 2006 VA examination, right shoulder range of 
motion revealed flexion to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  In a January 2008 VA examination, 
range of motion of the shoulder was normal with no 
abnormalities other than the triceps began to hurt at 90 
degrees to 180 degrees.  There was extension to 50 degrees, 
external and internal rotation to 90 degrees, abduction to 
180 degrees, and adduction to 50 degrees.  As there is no 
evidence that the veteran has limitation of motion to 
shoulder level, or 90 degrees, an initial evaluation in 
excess of 10 percent is not warranted.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, as the evidence of record does not 
demonstrate anklyosis of the scapulohumeral articulation, 
other impairment of the humerus, or impairment of the 
clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 
are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2007).  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  See 38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  During his VA 
examinations, the veteran reported pain, stiffness, and 
weakness.  While there is evidence that the veteran had 
muscular pain on flexion at 90 degrees, there was normal 
range of motion of the right shoulder joint to 180 degrees.  
Additionally, there were no objective findings on examination 
that any weakness, excess fatigue, incoordination, or lack of 
endurance resulted from repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Although the 
veteran reported painful movement on VA examination in 
January 2008, and consistently reported right shoulder pain 
on many other occasions, no measured change was noted on 
objective examination.  In fact, the January 2008 VA examiner 
found that the veteran had normal range of motion of the 
right shoulder.  The Board does not discount the veteran's 
reports of his symptomatology; however, the objective medical 
evidence does not reflect that he experiences functional loss 
which is not already contemplated in the currently assigned 
rating.  Accordingly, an evaluation in excess of 10 percent, 
based on functional impairment, is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's right shoulder disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2007).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the veteran's right shoulder disorder, the medical 
evidence reflects that those manifestations are not present 
in this case.  In this regard, the evidence does not show 
that the veteran's right shoulder disorder required frequent 
periods of hospitalization, has resulted in marked 
interference with employment, or otherwise renders 
impractical the application of the regular schedular 
standards.  The veteran stated in 2008 that the right 
shoulder does not affect his occupation.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and the RO's decision not 
to refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation was correct.

The preponderance of the evidence is against a claim for a 
higher evaluation than that currently assigned for a rating 
in excess of 10 percent for the veteran's service-connected 
right shoulder.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 49 (1990).

B.  Status Post Bilateral Varicocelectomy

The veteran's genitourinary disorder is rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 
7599-7525.  The Schedule provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  38 C.F.R. § 4.27.  As 
previously explained, hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2007).

Pursuant to Diagnostic Code 7525, used in rating chronic 
epididymo-orchitis, the veteran's service-connected status 
post bilateral varicocelectomy is rated as a urinary tract 
infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  A urinary tract infection manifested 
by poor renal function is to be rated as renal dysfunction.  
Otherwise, 38 C.F.R. § 4.115a provides for the assignment of 
a 30 percent evaluation when the evidence demonstrates a 
recurrent, symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e., greater than two 
times per year), and/or requiring continuous intensive 
management.  Assignment of a 10 percent evaluation is 
warranted for a urinary tract infection that requires long-
term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.

The veteran's service medical records show that, in February 
1998, he underwent a varicocelectomy.  Examination reports 
from November 1981, September 1989, and October 1994 are 
negative for any indication of a genitourinary disorder.  An 
October 1997 treatment record reveals that the veteran was 
referred for a urology consultation due to a low sperm count.  
A January 1998 treatment record reveals that the veteran had 
a low sperm count and a varicocele.  The diagnosis was 
oligospermia with bilateral varicoceles.  A February 1998 
operative report reveals that the veteran underwent a 
bilateral inguinal varicocelectomy.  The postoperative 
diagnosis was oligospermia with bilateral varicoceles.  An 
April 1998 follow-up treatment record reveals that the 
veteran's incision was healing well.  The veteran denied any 
problems at that time.  A May 1998 follow-up treatment record 
reveals that the veteran had no complaints.

A June 1999 examination report reveals that the veteran's 
genitourinary system was normal.  In a report of medical 
history, completed at that time, the veteran denied frequent 
or painful urination, kidney stones, and blood in his urine.  
A January 2005 examination report indicates that the 
veteran's genitourinary system was abnormal.  The physician 
reported that the veteran had excess fluid in his bilateral 
scrotal sacs and discomfort with testicle palpation.  The 
diagnosis was excess scrotal fluid and pain with testes 
palpation.  In a report of medical history, completed at that 
time, the veteran denied frequent or painful urination, 
kidney stones, and blood in his urine.  In February 2005, the 
veteran underwent a scrotal ultrasound.  The report notes 
that the veteran's left testicle was larger and firmer than 
the right testicle.  The ultrasound revealed that the 
veteran's bilateral testicles were intrinsically normal.  The 
left epididymis was prominent in size, but contained no 
obvious focal lesions.  In close vicinity to the body of the 
left epididymis, a number of blood vessels were present.  
However, none of these blood vessels showed engorgement with 
the Valsalva maneuver.  The ultrasound also revealed a few 
simple-appearing left epididymal cysts and a small left 
hydrocele.

A November 2005 retirement examination revealed the veteran's 
genitourinary system was normal.  In a report of medical 
history, completed at that time, the veteran denied frequent 
or painful urination, kidney stones, and blood in the urine.  
In a February 2006 report of medical assessment, the veteran 
stated that, compared to his last physical examination of 
November 2005, his overall health was the same.  He reported 
that he did not have any injury or illness while on active 
duty for which he did not seek medical care.

In May 2006, the veteran underwent a fee-based VA 
examination.  The veteran denied pain and acute exacerbating 
symptomatology, but complained of discomfort when running.  A 
genital examination revealed normal male appearing genitalia 
without evidence of hemorrhoids, fecal leakage, or fissures.  
There was no appreciable fistula.  Further examination 
revealed left testicular superior pole aspect fullness 
consistent with residuals of varicocele.  There was no 
appreciable tenderness to palpation.  Otherwise, the 
testicular regions were within normal limits, bilaterally.  
The diagnosis was "[s]tatus post varicocelectomy with 
postoperative scar."

In January 2008, the veteran underwent another VA 
examination.  The veteran complained of flares of pain in the 
testicles, especially with running, and pain when he washed 
his testicles.  He denied chronic daily constant pain.  He 
denied lethargy, weakness, anorexia, and weight loss.  He had 
no abnormal urinary signs or symptoms and no incontinence.  
He had no cathertizations and required no medications or 
therapy.  His urination and erectile function were normal.  
Physical examination revealed 6 centimeter (cm) scars over 
each groin area.  The scars were well healed, linear, not 
raised, not depressed, not inflamed, and not tender.  They 
were slightly lighter than the surrounding skin.  The 
remainder of his genitourinary examination, including his 
testicles and his penis, was normal.  The diagnosis was 
"[v]aricocele bilaterally, status post surgery with 
residuals of intermittent discomfort with running."

During his July 2008 hearing before the Board, the veteran 
testified that he had pain if he ran, so he avoided running.  
He also noted that he avoided sports due to pain and watched 
what he lifted.  The veteran indicated that he believed that 
an evaluation in excess of 10 percent was warranted because 
his genitourinary disorder hindered his life greatly.  He 
reported that he did not take medications and received no 
current treatment for this disorder.

After a thorough review of the record, the Board finds that 
an initial evaluation in excess of 10 percent for status post 
bilateral varicocelectomy is not warranted.  The objective 
evidence does not demonstrate that the veteran's service-
connected genitourinary disability is manifested by recurrent 
symptomatic infection requiring drainage or more than 2 
hospitalizations per year.  In addition, there is no evidence 
that the veteran requires continuous intensive management.  
In fact, there is no evidence that the veteran is undergoing 
any current treatment or taking any medication for his 
genitourinary disorder.  Accordingly, an initial evaluation 
in excess of 10 percent for a genitourinary disorder is not 
warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525.

The Board has considered an evaluation under 38 C.F.R. § 
4.104, Diagnostic Code 7120 for varicose veins.  However, 
there is no evidence of persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

The Board has also considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of penis deformity, testicular atrophy, 
removal of the testis, or prostate gland injuries.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7522, 7523, 7524, 7527 (2007).  
The other diagnostic codes for diseases of the arteries and 
veins are not shown to be applicable here.  38 C.F.R. § 
4.104, Diagnostic Codes 7101, 7110, 7111, 7112, 7113, 7114, 
7115, 7117, 7118, 7119, 7121, 7122, 7123 (2007).  
Accordingly, an increased evaluation is not warranted under 
other diagnostic codes.

The Board has also considered whether the veteran's 
genitourinary disorder presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b).  However, the evidence does not show that the 
veteran's genitourinary disorder interfered markedly with 
employment beyond that contemplated in the assigned rating, 
nor has it warranted frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation was correct.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 

C.  Allergic Rhinitis

In October 2006, the RO granted service connection for 
allergic rhinitis, and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective July 
1, 2006.  In December 2006, the veteran filed a notice of 
disagreement regarding the evaluation.  In July 2007, the 
veteran filed a substantive appeal.  

The veteran's initial noncompensable evaluation for allergic 
rhinitis indicates that the requirements for a compensable 
rating have not been met.  See 38 C.F.R. § 4.31 (2007) 
(noting that where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met); see also 
38 C.F.R. § 4.97, Diagnostic Code 6522 (assigning 10 percent 
and 30 percent evaluations for rhinitis).  For allergic or 
vasomotor rhinitis, a 10 percent rating is assigned for 
rhinitis without polyps when there is greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction of one side, and a maximum 30 percent evaluation 
is assigned for rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

The veteran's service medical records reveal complaints of 
and treatment for allergic rhinitis.  Examinations performed 
in November 1981, September 1989, and October 1994 are 
negative for any abnormalities of the sinuses or nose, lungs, 
and chest.  However, reports of medical history from 
September 1989 and October 1994 note that the veteran 
reported a history of sinusitis.  A treatment record from 
April 1993 notes the veteran's complaints of stuffy nose, 
productive cough with white sputum, and sneezing when 
outdoors.  Physical examination revealed both nostrils to 
have very edematous membranes and very little patency.  The 
diagnosis was allergic rhinitis.  The physician prescribed 
Chlor-Trimeton, Afrin, and Robitussin.  Treatment records 
from October 1993 reveal the veteran's complaints of rusty, 


yellow/green, or full nasal discharge.  The physician 
prescribed Sudafed, Tylenol, and Robitussin.  A treatment 
record from May 1994 also reveals the veteran's complaints of 
rusty, yellow/green, or full nasal discharge.  The diagnosis 
was allergic rhinitis, and the veteran was prescribed 
Deconamine.

A June 1999 examination report reveals the veteran's nose, 
sinuses, lungs, and chest to be normal.  In a report of 
medical history, completed at that time, the veteran reported 
a history of sinusitis.  A May 2000 treatment record reveals 
the veteran's complaints of allergies that get worse in the 
spring and fall.  Physical examination was consistent with 
allergies.  The veteran's ears and nose were clear.  The 
physician noted post-nasal drip in the throat.  The diagnosis 
was seasonal allergic rhinitis, and the physician prescribed 
Claritin.  A January 2005 examination report reveals that the 
veteran's nose, sinuses, lungs, and chest were normal.  In a 
report of medical history, completed at that time, the 
veteran denied a history of asthma, bronchitis, sinusitis, 
and hay fever.  A November 2005 retirement examination report 
reveals that the veteran's nose, sinuses, chest, and lungs 
were normal.  In a report of medical history, completed at 
that time, the veteran noted a history of asthma and 
breathing problems, bronchitis, sinusitis, and hay fever.  He 
noted that he had "seasonal allergies (pollen)" which cause 
him difficulty breathing.  He also noted that his sinusitis 
and hay fever were associated with allergies.  In a report of 
medical assessment, completed in February 2006, the veteran 
reported that his overall health was the same compared with 
his last physical examination in November 2005.

In May 2006, the veteran underwent a fee-based VA 
examination.  The veteran complained of difficulty with air 
exchange from the naris with intermittent associated purulent 
discharge requiring antibiotic therapy.  The veteran denied 
any acute exacerbating symptom and noted that over-the-
counter medication was needed intermittently with symptoms 
recurring and lasting approximately six to eight weeks.  
Physical examination revealed the pupils to be equal, round, 
and reactive to light and accommodation reflex.  Extraocular 
muscles were intact, bilaterally.  The tympanic membranes 
were visible, bilaterally, with minimal cerumen.  There was 
no retraction, bulging, or erythema.  The nares were clear, 


bilaterally, without discharge.  There was no sinus 
tenderness to palpation or septal deviation.  The oral cavity 
showed good dentition with normal-appearing healthy mucosal 
surfaces.  The tonsils were without adenopathy and the 
oropharynx was without erythema, edema, exudate, or 
ulcerative changes.  The uvula sat midline with equilateral 
rise and response.  The diagnosis was recurrent allergic 
rhinitis.  The VA examiner noted that subjective factors 
included the veteran's reported history, and that objective 
factors included current pharmacotherapy.

In January 2008, the veteran underwent another VA 
examination.  The report notes the veteran's complaints of a 
clear runny nose.  The veteran stated that the only 
medication he uses is Flonase, and that he uses Flonase 
approximately two months a year when he gets a runny nose.  
The veteran denied use of oxygen or a respirator.  He also 
reported that he has difficulty breathing through his nose 
when he is stuffed up with rhinitis.  He denied purulent 
discharge, speech impairment, chronic sinusitis, headaches, 
and incapacitating episodes.  There were no other symptoms, 
no effect on functioning, and there was no history of 
neoplasm.  Examination of the nose revealed no nasal polyps 
and no evidence of hypertrophy of the nasal turbinates.  
There was no obstruction, no septal deviation, no tissue 
loss, no scarring or deformity of the nose, no current sinus 
episodes, and no tenderness over the sinuses.  There was no 
soft palate, larynx, or pharynx abnormalities.  The VA 
examiner concluded that there was no pathology to render a 
diagnosis on examination, but noted that the veteran was 
being treated with Flonase which may have alleviated his 
symptoms.

During his July 2008 Board hearing, the veteran testified 
that his nasal passages become obstructed during different 
seasons, most noticeably in the spring.  He reported that he 
uses over-the-counter medication, including Flonase and 
Sudafed, to treat his symptoms.  He stated that his symptoms 
include runny nose, congestion, itchy eyes, and trouble 
breathing.

The Board finds that an initial compensable evaluation for 
allergic rhinitis, to include seasonal allergic rhinitis, is 
not warranted.  Allergic rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or 


complete obstruction on one side has not been shown by the 
medical evidence of record.  38 C.F.R. § 4.79, Diagnostic 
Code 6522.  Accordingly, an initial compensable evaluation 
for allergic rhinitis, to include seasonal allergic rhinitis, 
is not warranted under Diagnostic Code 6522.

The Board has considered other potentially applicable 
diagnostic codes with respect to the veteran's allergic 
rhinitis.  Schafrath, 1 Vet. App. at 595.  But the evidence 
does not demonstrate a deviated nasal septum, loss of part of 
the nose or scars, sinusitis, chronic or tuberculous 
laryngitis, total laryngectomy, complete organic aphonia, 
injuries to the pharynx, bacterial rhinitis, or granulomatous 
rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 
6510, 6511, 6512, 6513, 6514, 6515, 6516, 6518, 6519, 6520, 
6521, 6523, 6524 (2007).  Accordingly, an initial compensable 
evaluation for allergic rhinitis is not warranted under 
alternative diagnostic codes.  

Consideration has also been given to the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that the schedular 
evaluation in this case is not inadequate.  Increased ratings 
are provided for certain manifestations of the service-
connected allergic rhinitis but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalization for his allergic rhinitis.  Marked 
interference of employment has not been shown due to 
rhinitis.  In the absence of any additional factors, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

The claims of entitlement to an initial evaluation in excess 
of 10 percent for scars of the bilateral inguinal region and 
entitlement to an initial evaluation in excess of 10 percent 
for a scar of the right arm are dismissed.

A 10 percent evaluation under 38 C.F.R. § 3.324 is denied.

An initial evaluation in excess of 10 percent for a right 
shoulder disorder is denied.

An initial evaluation in excess of 10 percent for status post 
bilateral varicocelectomy is denied.

An initial compensable evaluation for allergic rhinitis, to 
include seasonal allergic rhinitis, is denied.


REMAND

In March 2006, the veteran filed claims for entitlement to 
service connection for dizziness and fainting, a low back 
disorder, chest pain, and a right knee disorder.  Although 
substantial development of these claims has already taken 
place, these issues must be remanded, as the RO has not yet 
complied with VA's duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  

VA's duty to notify includes notifying a claimant of the 
information and evidence needed to substantiate a claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio, 16 Vet. App. at 183.  Although the veteran filed 
claims for entitlement to service connection for dizziness 
and fainting, a low back disorder, chest pain, and a right 
knee disorder, VA has not yet notified the veteran of the 
evidence and information required to substantiate any of 
these claims.  Accordingly, remand is required for the RO to 
provide proper notice in compliance with its duty to notify 
under the VCAA.

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran regarding the issues of 
entitlement to service connection for 
dizziness and fainting, a low back 
disorder, chest pain, and a right knee 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims must be readjudicated.  
If any of the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  These claims must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board or 
by the United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


